DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 04 August 2021 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 9, 12, 17, and 18 are currently amended; claims 2-8, 10, 11, 13-16, 19, and 20 are original.

Claim Objections
Claim 18 is objected to because of the following informalities:  As to claim 18, the claim does not comply with 37 CFR 1.121 since the claim is listed as “original” but contains amendments. Applicant should change the status of the claim in any future response.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (previously presented)(US 10,108,690 B1) in view of Zait et al. (previously presented)(US 6,665,684 B2), hereinafter Zait, and Choy et al. (previously presented)(US 5,960,194), hereinafter Choy.

As to claim 12, Murray discloses a method comprising:
obtaining index configuration data for indexing constituent data (Figs. 3-5; Col. 5, Lines 25-47; Col. 6, Lines 44-55; Col. 7, Lines 46-47; Partitioning and subpartitioning policies, which contain index information corresponding to partitions of database tables, i.e. constituent data, established by the policies, are obtained.), the constituent data including a plurality of logical tables (Col. 5, Lines 25-30, I.e. database tables. Additionally, “the constituent data including a plurality of logical tables” does not carry patentable weight as it is merely describes data that exists, i.e. as logical tables, and does not use this to perform any steps by the method. As such, it is non-functional descriptive material. MPEP §2111.05.); and
indexing in an index, by an indexing unit, the constituent data by:
(Figs.1A-1B, 4; Col. 3, Lines 5-21; Col. 4, Lines 58-65, A database is partitioned into first level partitions based on primary keys, i.e. characteristic data of the constituent data.);
segmenting the first partition into a first segment of the first partition (Figs.1A-1B, 4;  Col. 3, Lines 22-30; Col. 8, Lines 4-15 and 34-38, Subpartitions, i.e. segments, are created for partitions based on the subpartitioning policy for each partition.);
sharding the first segment into a first shard of the first segment of the first partition (Fig. 5; Col. 9, Lines 53-61, Subpartitions/segments, can be split, i.e. sharded, into one or more new subpartitions, i.e. at least a first shard.);
segmenting, (Figs.1A-1B, 4;  Col. 3, Lines 22-30; Col. 8, Lines 4-15 and 34-38, Subpartitions, i.e. segments, are created for partitions based on the subpartitioning policy for each partition.); and
for each segment of the second partition, sharding the segment into one or more respective shards (Fig. 5; Col. 9, Lines 53-61, Subpartitions/segments (including the second), can be split, i.e. sharded, into one or more new subpartitions, i.e. at least a second shard.).
It is noted that the claimed “indexing in an index, by an indexing unit, the constituent” is done “by” the subsequent partitioning, segmenting, and sharding steps. (Murray, Col. 2, Lines 57-64; Col. 3, Lines 16-21).
	However, Zait discloses partitioning a table into any number of levels of partitions and using any same of different partitioning techniques, including hash-partitioning, for each level including any lower levels (Figs. 1-2; Col. 4, Lines 38-50; Col. 6, Lines 5-14), and thus rendering obvious the steps “partitioning the constituent data based on a characteristic of the constituent data into at least a first partition and a second partition; segmenting the first partition into a first segment of the first partition; sharding the first segment into a first shard of the first segment of the first partition; segmenting, using hash-partitioning, the second partition into one or more segments of the second partition; and for each segment of the second partition, sharding the segment into one or more respective shards” as each of these is merely an obvious permutation of multi-level partitioning to a desired level using a desired partitioning technique at each level. 
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Murray, (Zait, Col. 4, Lines 45-50; Col. 6, Lines 5-14). Thus rendering obvious, “segmenting, using hash-partitioning, the second partition into one or more segments of the second partition” [emphasis added] as claimed. The motivation for doing so would have been to store desired lower level partitions of Murray more evenly by using hash-partitioning (Zait, Col. 6, Lines 25-29).
Additionally, Choy discloses, and further renders obvious, indexing in an index, by an indexing unit, the constituent data (Abstract; Fig. 5; Col. 8, Lines 40-64, An index is generated for each partition of a table, the indexing the constituent data which is partitioned like the segmented and sharded data being claimed.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Murray, as previously modified with Zait, with the teachings of Choy by further modifying Murray such that indexing of database partitions into Global and Local indexes for each partition of Murray is done like in Choy (Murray, Col. 5, Lines 31-42; Col. 10, Lines 45-51, Choy, Col. 9, Lines 15-31), and more specifically modifying Murray such that queries of Murray are to access indexed partitions therein, traverse the indices to obtain and output results as done by Choy. The motivations for doing so would have been to ensure search efficiency by utilizing Global and Local indices by reducing the need to access fewer local indices and partitions and provide database query support while reducing (Choy, Col. 9, Lines 47-55; Col. 10, Lines 25-39).

As to claim 17, the claim is rejected for the same reasons as claim 12 above. In addition, Murray, as previously modified with Zait and Choy, discloses receiving data expressing a usage intent with respect to the constituent data (Murray, Col. 12, Lines 47-65; Zait, Col. 7, Lines 38-58; Choy, Col. 9, Lines 46-55; In each, a database query can be received expressing a usage intent to retrieve constituent data from the partitioned database.); 
in response to receiving the data expressing the usage intent, generating response data responsive to the data expressing the usage intent, wherein generating the response data includes resolving at least a portion of the data expressing the usage intent by traversing the index, wherein traversing the index includes traversing a shard from the index to identify a token corresponding to a portion of the data expressing the usage intent (Choy, Col. 9, Line 46-Col. 10, Line 10; Col. 11, Lines 44-67, The index is traversed to identify a shard to traverse to identify a data element, e.g. a token, corresponding to data intended to be retrieved from the usage request); and
outputting the response data (Choy, Col. 12, Lines 1-2, i.e. merging results).
The reasons and motivations for combining, Murray, Zait, and Choy are the same as previously set forth in claim 12 above.

As to claim 18, Murray discloses a low-latency database analysis system comprising:
(Murray, Col. 12, Lines 47-65; a database query can be received expressing a usage intent to retrieve constituent data from the partitioned database.);
an indexing unit operable to index the constituent data in an index by:
partitioning the constituent data based on a characteristic of the constituent data into at least a first partition and a second partition (Figs.1A-1B, 4; Col. 3, Lines 5-21; Col. 4, Lines 58-65, A database is partitioned into first level partitions based on primary keys, i.e. characteristic data of the constituent data.);
segmenting the first partition into a first segment of the first partition (Figs.1A-1B, 4;  Col. 3, Lines 22-30; Col. 8, Lines 4-15 and 34-38, Subpartitions, i.e. segments, are created for partitions based on the subpartitioning policy for each partition.);
sharding the first segment into a first shard of the first segment of the first partition (Fig. 5; Col. 9, Lines 53-61, Subpartitions/segments, can be split, i.e. sharded, into one or more new subpartitions, i.e. at least a first shard.);
segmenting, (Figs.1A-1B, 4;  Col. 3, Lines 22-30; Col. 8, Lines 4-15 and 34-38, Subpartitions, i.e. segments, are created for partitions based on the subpartitioning policy for each partition.); and
for each segment of the second partition, sharding the segment into one or more respective shards (Fig. 5; Col. 9, Lines 53-61, Subpartitions/segments (including the second), can be split, i.e. sharded, into one or more new subpartitions, i.e. at least a second shard.).
It is noted that the claimed “index the constituent data in an index” is done “by” the subsequent partitioning, segmenting, and sharding steps. Thus, as written, as long as those subsequent steps are taught, then the equivalent of “index the constituent data in an index by” is also taught since “by” performing those steps, as claimed, the steps must result in the indexing. Thus, Murray discloses this limitation except Murray does not specifically disclose that the segmenting of the second partition is done “using hash-partitioning”; and wherein the indexing unit is operable to output, to the system access interface unit, response data responsive to the data expressing the usage intent by, in response to receiving the data expressing the usage intent, generating the response data, wherein generating the response data includes resolving at least a portion of the data expressing the usage intent by traversing the index, wherein traversing the index includes traversing a shard from the index to identify a token corresponding to a portion of the data expressing the usage intent.
 Although Murray does disclose that hash-partitioning is a known method used to generate partitions and can be used at least in generating the first level of partitions (Murray, Col. 2, Lines 57-64; Col. 3, Lines 16-21).
However, Zait discloses partitioning a table into any number of levels of partitions and using any same of different partitioning techniques, including hash-partitioning, for each level including any lower levels (Figs. 1-2; Col. 4, Lines 38-50; Col. 6, Lines 5-14), and thus rendering obvious the steps “partitioning the constituent data based on a characteristic of the constituent data into at least a first partition and a 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Murray, with the teachings of Zait by modifying Murray such that the subpartitioning policies of Murray include specifying that at least the second partition is segmented using hash-partitioning to generate the subpartitions therein as suggested can be done at any level of partitioning including second and lower levels by Zait (Zait, Col. 4, Lines 45-50; Col. 6, Lines 5-14). Thus rendering obvious, “segmenting, using hash-partitioning, the second partition into one or more segments of the second partition” [emphasis added] as claimed. The motivation for doing so would have been to store desired lower level partitions of Murray more evenly by using hash-partitioning (Zait, Col. 6, Lines 25-29).
Murray, as previously modified with Zait, does not specifically disclose wherein the indexing unit is operable to output, to the system access interface unit, response data responsive to the data expressing the usage intent by, in response to receiving the data expressing the usage intent, generating the response data, wherein generating the response data includes resolving at least a portion of the data expressing the usage intent by traversing 
However, Choy discloses an indexing unit operable to index the constituent data in an index (Abstract; Fig. 5; Col. 8, Lines 40-64, An index is generated for each partition of a table, the indexing the constituent data which is partitioned like the segmented and sharded data being claimed.); receiving data expressing a usage intent with respect to the constituent data (Choy, Col. 9, Lines 46-55; a database query can be received expressing a usage intent to retrieve constituent data from the partitioned database.); 
wherein the indexing unit is operable to output, to the system access interface unit, response data responsive to the data expressing the usage intent (Col. 11, Lines 56-64; Col. 12, Lines 1-2, i.e. merging results) by, in response to receiving the data expressing the usage intent, generating the response data, wherein generating the response data includes resolving at least a portion of the data expressing the usage intent by traversing the index, wherein traversing the index includes traversing a shard from the index to identify a token corresponding to a portion of the data expressing the usage intent (Choy, Col. 9, Line 46-Col. 10, Line 10; Col. 11, Lines 44-67, The index is traversed to identify a shard to traverse to identify a data element, e.g. a token, corresponding to data intended to be retrieved from the usage request).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Murray, as previously modified with Zait, with the teachings of Choy, such that indexing of database partitions into Global and Local indexes for each partition of Murray is done like in Choy (Murray, Col. 5, Lines 31-42; Col. 10, Lines 45-51, Choy, Col. 9, Lines 15-31), (Choy, Col. 9, Lines 47-55; Col. 10, Lines 25-39).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, Zait, and Choy as applied above, and further in view Rais-Ghasem.

As to claim 13, the claim is rejected for the same reasons as claim 12 above. In addition, Murray, as previously modified with Zait and Choy, discloses wherein indexing the constituent data (Choy, Fig. 1; Col. 7, Lines 13-16 and 35-48; Col. 8, Lines 42-54, I.E. Indexing partitions of a database into Global and Local indices) includes:
sending, from the indexing unit to a database unit, a request to pin a portion of a database corresponding to the constituent data (Choy, Col. 17, Lines 13-23; Col. 18, Lines 15-43; Col. 19, Lines 31-37 and 50-55, As part of indexing, a request for one or more locks are sent to be obtained on a portion of the database, i.e. pinning the portion of database data.).

Murray, as previously modified with Zait and Choy, does not disclose in response to receiving, by the indexing unit, an indication that the portion of the database is 
accessing, by the indexing unit, sampling results responsive to the sampling data-query.
However, Rais-Ghasem discloses as part of partitioning in a hierarchically partitioned database , sending, from a partitioning unit to the database unit, a sampling data request indicating a sampling data-query for the portion of the database ([0056], Columns are sampled to retrieve data corresponding to features such as cardinality to be accessed used in determining hierarchical partitions of the data); and
accessing, by the partitioning unit, sampling results responsive to the sampling data-query ([0056], Columns are sampled to retrieve data corresponding to features such as cardinality to be accessed used in determining hierarchical partitions of the data).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Murray, as previously modified with Zait and Choy, with the teachings of Rais-Ghasem, by further modifying Murray such that the indexing, which includes the partitioning and locking data therein to ensure consistency as discussed above, includes steps of sampling the database being partitioned like Rais-Ghasem and accessing the sampled data in performing the partitioning and indexing of Murray. The motivations for doing so would have been to utilize cardinality information obtained as part of partitioning (Rais-Ghasem, [0056]) to help support key cardinality in the Global Index of Murray (Choy, Col. 11, Lines 27-31; Murray, Col. 10, Lines 46-50) and partitioning data more efficiently based thereon (Rais-Ghasem, [0056]-[0057]).

As to claim 16, the claim is rejected for the same reasons as claim 13 above. In addition, Murray, as previously modified with Zait, Choy, and Rais-Ghasem discloses wherein, for a respective segment, sharding includes:
identifying, by a segment manager of the indexing unit, an indexing mode for indexing an object from the respective segment based on the sampling results (Rais-Ghasem, [0056]-[0057], Based on the sampling which acquires cardinality data, hierarchical partitions (segments) are specified and sent to the database (obvious at least as part of a request like in Zait (Zait, Fig. 8, Col. 6, Lines 49-67)), to generate an assignment of the shard for the index (as each partition has its own index as per Murray and Choy) and to generate the shards accordingly.);
generating, by the segment manager, a shard specification for generating a shard of the respective segment based on the sampling results and the indexing mode (Rais-Ghasem, [0056]-[0057], Based on the sampling which acquires cardinality data, hierarchical partitions (segments) are specified and sent to the database (obvious at least as part of a request like in Zait (Zait, Fig. 8, Col. 6, Lines 49-67)), to generate an assignment of the shard for the index (as each partition has its own index as per Murray and Choy) and to generate the shards accordingly.);
sending, from the indexing unit to the database unit, a constituent data request indicating a constituent data-query for the respective segment (Rais-Ghasem, [0056]-[0057], Based on the sampling which acquires cardinality data, hierarchical partitions (segments) are specified and sent to the database (obvious at least as part of a request like in Zait (Zait, Fig. 8, Col. 6, Lines 49-67)), to generate an assignment of the shard for the index (as each partition has its own index as per Murray and Choy) and to generate the shards accordingly.);
generating a shard assignment indicating the shard specification and an indexing operation unit (Rais-Ghasem, [0056]-[0057], Based on the sampling which acquires cardinality data, hierarchical partitions (segments) are specified and sent to the database (obvious at least as part of a request like in Zait (Zait, Fig. 8, Col. 6, Lines 49-67)), to generate an assignment of the shard for the index (as each partition has its own index as per Murray and Choy) and to generate the shards accordingly.); and
generating, by the indexing operation unit, the shard based on the shard assignment, wherein generating the shard includes accessing the constituent data responsive to the constituent data request (Rais-Ghasem, [0056]-[0057], Based on the sampling which acquires cardinality data, hierarchical partitions (segments) are specified and sent to the database (obvious at least as part of a request like in Zait (Zait, Fig. 8, Col. 6, Lines 49-67)), to generate an assignment of the shard for the index (as each partition has its own index as per Murray and Choy) and to generate the shards accordingly.). 
The motivations for combining the teachings of Murray, Zait, Choy, and Rais-Ghasem, are the same as previously set forth with respect to claim 13 above.

Response to Arguments
Applicant's arguments filed 04 August 2021 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see page 10, with respect to the objections to claims 1, 17, and 18 have been fully considered and are persuasive.  The objections to claims 1, 17, and 18 have been withdrawn in view of Applicant’s amendments to the claims. 

(b)	Applicant’s arguments, see page 11, with respect to the rejections of claims 1-11 under 35 USC §112(b) have been fully considered and are persuasive.  The rejections of claims 1-11 under 35 USC §112(b) have been withdrawn in view of Applicant’s amendments to the claims. 

(c)	Applicant’s arguments, see pages 11-28, with respect to the rejections of claims 1-5 and 8-11 under 35 USC §103, have been fully considered but are moot as claim 1 is in condition for allowance in view of Applicant’s amendments to the claims.

(d)	At pages 28-29, with respect to the rejection of claim 12 under 35 USC §103, Applicant argues that Murray does not disclose “obtaining index configuration data for indexing constituent data, the constituent data including a plurality of logical tables” as claimed. Applicant argues that Murray does not teach that the policies of Murray include index information nor does the Office establish that the policies described in 
	As to (d), Applicant’s arguments have been fully considered but are not persuasive. The claim does not state what information is in the “index configuration data” other than it is somehow generically “for indexing constituent data”. Like as stated in the updated rejection of claim 12 above, in terms of “indexing”, the only steps required to achieve the claimed indexing are the claimed partitioning, segmenting, and sharding steps. Thus, as written, as long as those subsequent steps are taught, then the equivalent of “indexing in an index” is achieved. Thus, obtaining index information for indexing constituent can include information corresponding to partitioning, segmenting, and sharding the constituent data. The policies obtained by Murray correspond to these steps, and therefore obtaining the policies to perform these steps is “obtaining index configuration data for indexing constituent data” as claimed.
	
(e)	At page 29, with respect to the rejection of claim 12 under 35 USC §103, Applicant argues that MPEP §2111.05 applies to printed matter and is not applicable to the present claims.
	As to (e), Applicant’s arguments have been fully considered but are not persuasive. MPEP §2111.05 applies to all nonfunctional descriptive material. In re Lowry, and the corresponding printed matter therein, is an example. Applicant cites the functional data structures of In re Lowry but provides no support as to how the specifics of that case apply to the current claims. Applicant has made no case as to how “the 

(f)	At page 29, with respect to the rejection of claim 12 under 35 USC §103, Applicant argues that the claim recites similar elements to claim 1 and is therefore allowable for the same reasons as claim 1. 
	As to (f), Applicant’s arguments have been fully considered but are not persuasive. The scope of claim 12 is much broader than that of claim 1 and many of the arguments to claim 1 therefore do not apply to that of claim 12. It is unclear which particular arguments applicant believes apply, and how they apply in view of the differing scopes. However, a non-limiting best guess will be attempted to correlate limitations of claim 1 to claim 12:
		At page 11, Applicant argues that it is unclear what “a first created table” corresponds to. As is clear from the context of the cited passages, the table corresponds to that that will be partitioned, e.g. “when the corresponding table or partition is first created”, such as by the partitioning, segmenting, and sharding later claimed. 

		At page 13, Applicant argues that the prior art does not disclose or render obvious “segmenting the first partition into a first segment of the first partition”.  Murray clearly discloses taking a partition and creating subpartitions [emphasis added], i.e. taking a partition and creating subpartitions therefrom, i.e. segmenting the partition. The claim does not define what a “segment” is let alone how it would be any different than a subpartition of Murray.
	At page 14, Applicant argues that the prior art does not disclose or render obvious “sharding the first segment into a first shard of the first segment of the first partition.” The claim does not define what a shard or how it’s generated is other than it comes from “sharding” the first segment. Since subpartitions, i.e. segments, of Murray can be further subpartitioned, these subpartitions are analogous a “shard” as claimed. There is nothing structurally different based on the claimed language. Applicant makes a note to “two co-equal subpartitions”, however this is completely irrelevant to anything being claimed or recited in the Office Action. Applicant also makes note to splitting a segment into only one shard. Again, this is a feature not claimed and not required by the claim. It is unclear how these features are relevant to the claim language being recited. Applicant is reminded that although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	At pages 14-15, Applicant argues that the prior art does not disclose or render obvious “segmenting…the second partition into one or more segments of the second partition”. Applicant argues that one of ordinary skill in the art would not interpret the art as set forth in the Office Action, but fails to articulate why. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Any level of subpartitioning can occur as set forth in the rejection, thus rendering obvious segmenting second and any number of other partitions to create more subpartitions. Again, Applicant incorporates “co-equal segments” which is again not claimed and thus not relevant to the claims or art. Applicant argues to the first partition not using hash-partitioning. However, the claim does not prohibit using hash partitioning in the first partition, and thus the argument is moot even if the combination would use it for all partitions, which it does not require. Further, Zait renders obvious that any arrangement of portioning and subpartitoning as desired, which would obviously include decisions on the hash partitioning disclosed therein.
	At page15, Applicant argues that that the prior art does not disclose or render obvious “for each segment of the second partition, sharding the segment into one or more respective shards.” Applicant merely argues that the Office Action does not establish how the cited portions do not apply without any rationale. Applicant does again argue to “co-equal subpartitions” which is not claimed. Applicant states that “claim 1 expressly recites that 
	At page 16, Applicant argues that Murrays teaching that “generating…an index portion” does not include the splitting and that the Office does not address splitting for each segment. The claim has been amended, and as such, the generating the index portion to also include the splitting of Murray no longer applies. As to “for each segment”, again the prior art renders obvious that subpartitioning can occur at any level to any and all partitions, and thus any subpartitioning or splitting be performed for each segment.
	The apparent similar limitations to those of claim 12, argued on pages 16-20 are repetitive of others of claim 1 and unpersuasive for the same reasons as previously argued above.
	
(g)	At pages 29-30, with respect to the rejections of claims 13, 16, and 17, Applicant argues that the claims are allowable for at least the reasons previously argued with respect to claim 12 above by virtue of their respective dependencies. 
	As to (g), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (f) with respect to claim 12 above.

(h) 	At page 30, with respect to the rejection of claim 18 under 35 USC §103, Applicant argues that the claim recites similar elements to claim 1 and is therefore 
	As to (f), Applicant’s arguments have been fully considered but are not persuasive. The scope of claim 12 is much broader than that of claim 1 and many of the arguments to claim 1 therefore do not apply to that of claim 12. It is unclear which particular arguments applicant believes apply, and how they apply in view of the differing scopes. However, a non-limiting best guess will be attempted to correlate limitations of claim 1 to claim 12:
		At page 11, Applicant argues that it is unclear what “a first created table” corresponds to. As is clear from the context of the cited passages, the table corresponds to that that will be partitioned, e.g. “when the corresponding table or partition is first created”, such as by the partitioning, segmenting, and sharding later claimed. 
		At page 13, Applicant argues that claim 1 does not recite partitioning a table. While this is true, the claim does not limit what constituent data is, and can be a table accordingly. The claim does recite “partitioning the constituent data”, and thus if the constituent data can include a table, which is clearly can, then the claim covers partitioning a table.
		At page 13, Applicant argues that the prior art does not disclose or render obvious “segmenting the first partition into a first segment of the first partition”.  Murray clearly discloses taking a partition and creating subpartitions [emphasis added], i.e. taking a partition and creating subpartitions therefrom, i.e. segmenting the partition. 
	At page 14, Applicant argues that the prior art does not disclose or render obvious “sharding the first segment into a first shard of the first segment of the first partition.” The claim does not define what a shard or how it’s generated is other than it comes from “sharding” the first segment. Since subpartitions, i.e. segments, of Murray can be further subpartitioned, these subpartitions are analogous a “shard” as claimed. There is nothing structurally different based on the claimed language. Applicant makes a note to “two co-equal subpartitions”, however this is completely irrelevant to anything being claimed or recited in the Office Action. Applicant also makes note to splitting a segment into only one shard. Again, this is a feature not claimed and not required by the claim. It is unclear how these features are relevant to the claim language being recited. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	At pages 14-15, Applicant argues that the prior art does not disclose or render obvious “segmenting…the second partition into one or more segments of the second partition”. Applicant argues that one of ordinary skill in the art would not interpret the art as set forth in the Office Action, but fails to articulate why. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Any level of subpartitioning can occur as set forth in the rejection, thus rendering obvious segmenting second and any number of other 
	At page 15, Applicant argues that that the prior art does not disclose or render obvious “for each segment of the second partition, sharding the segment into one or more respective shards.” Applicant merely argues that the Office Action does not establish how the cited portions do not apply without any rationale. Applicant does again argue to “co-equal subpartitions” which is not claimed. Applicant states that “claim 1 expressly recites that sharding a segment can include sharding into one shard”, however the claim does not limit to only one shard, and clearly sharding must create at least one shard, and as readily apparent to one of ordinary skill in the art will result in at least two shards which as a whole encompass the original data from which they came.
	At page 16, Applicant argues that Murrays teaching that “generating…an index portion” does not include the splitting and that the Office does not address splitting for each segment. The claim has been amended, and as such, the generating the index portion to also include the splitting of Murray no longer applies. As to “for each segment”, again the prior art renders obvious that subpartitioning can occur at any level to any and all partitions, and thus any subpartitioning or splitting be performed for each segment.


As to “a system access interface unit” of claim 12, in order to receive a database query which expresses a usage intent in Murray, the corresponding data of the query must be generated. At the very least, the query is generated as a network signal from a client as in Fig. 7, or queries can be generated as part of retrieval from a routine (Col. 8, Lines 4-12) or a defined by a user (Col. 8, Lines 18-23). Regardless, the queries used by the DBMS and which express a “usage intent” must be generated at some level of the system to be operated on. Such features of queries and their usage are common knowledge to one of ordinary skill in the art of databases. The claim does not limit what a system access interface is, how generation is performed, or that he usage intent is. As such, generating a query to instruct the DBMS to perform operations on the constituent data therein, e.g. tables, reads on the limitation and has been addressed.
As to “merging results”, Applicant does not state any rationale as to how the merging results of Choy differ from the functions being claimed other than merely alleging they are different. The claim does not state what the output is other than it is some generic “response data responsive to the data expressing the usage intent”. The merging results of Choy is clearly in response to a database query, i.e. analogous to the interpretation with Murray and thus the “usage intent” as part of the query, that was 

Allowable Subject Matter
Claims 1-11 are allowed.

Claims 14, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: In claim 1, the original claims were written, i.e. due to the term “by” such that merely performing the exact same steps of partitioning, segmenting, and sharding would necessarily result in the generating of an index portion an auxiliary index and also indexing constituent data in a primary index. Claim 1 has been amended to separately recite generating an index portion in the auxiliary index and indexing the constituent data in the primary index as separate stand-alone operations that also include the steps of partitioning, segmenting, and sharding. In doing so, simply performing the steps could no longer read on the generating and indexing in separate auxiliary and primary indices as claimed. Choy discloses indexing and generating an index portion can be done based on partitioned data (Abstract; Fig. 5; Col. 8, Lines 40-64, An index is generated for each partition of a table, thus indexing the constituent data which is partitioned which is also analogously generating an index portion representing the constituent data.). 

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-11 being definite, enabled by the specification, and further limiting to the independent claim 1, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/James E Richardson/Primary Examiner, Art Unit 2167